Title: From George Washington to Angus McDonald, 28 January 1774
From: Washington, George
To: McDonald, Angus

 

Sir,
Mount Vernon Jany 28th 1774

Inclosed you have a Certificate of your having served as an Officer in the Virginia Regiment; as to your Services in the Militia, I have nothing at all to do with them, & am pretty sure they will not be allowed. at least this is my private opinion. the Governor however is, unless he chooses to advise with the Council, the sole judge of these matters, & from him only, can you be satisfied in respect to those Claims.
I shall take it exceedingly kind of you to Rent my Land on Potomack River (above the Warm springs) upon the best terms you can, either from year to year, or for a term of years, not exceeding five—and that you would moreover, do me the further favour to receive the Rents; otherwise I dare say, I never shall be the better of a Tenant there—for doing both which, that is to engage the place, & receive the Rent, this Letter shall be your sufficient power and authority, & may in any case be produced as such from Sir Yr Most Hble Servt

Go: Washington


P.S. My Certificate Inclosd, only serves to authorize you to apply to the Govr for a Warrant, as it is from him you are to receive the ⟨ord⟩er of Survey.

